STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0452
VERSUS

DAMIAN E. OWENS A/K/A DAMION AUGUST 2, 2022
OWENS

In Re: Damian E. Owens a/k/a Damion Owens, applying for

supervisory writs, 22nd Judicial District Court,
Parish of Washington, No. 18-CR10-137893.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the guilty plea and sentencing transcript, his
original bill of information, the transcript of the habitual
offender adjudication proceedings, and all the relevant criminal
court minutes which would assist with addressing relator’s
claims that the State violated his Sixth Amendment right to a
speedy trial by failing to file the multiple offender bill and

hold a hearing thereon in a timely manner. Supplementation of
this writ application and/or an application for rehearing will
not be considered. See Uniform Rules of Louisiana Courts of

Appeal, Rules 2-18.7 & 4-9. If relator elects to file a new
application with this court, he may do so without the necessity
of obtaining a return date. Any future filing on this issue
should include the entire contents of this application, the
missing items noted above, and a copy of this ruling.

JMM
MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

A.Srl)

DEPUTY CLERK OF COURT
FOR THE COURT